Title: To George Washington from Shubael Swain, 3 September 1790
From: Swain, Shubael
To: Washington, George

 

May it please your Excellency!
Debtors apartmentPhilada Septr 3. 1790

Impress’d with a sense of Gratitude and respect due your Eminent and Conspicuous Situation I pray leave with all deferance to approach you as an humble Supplicant.
Altho’ it might be an Improper Intrusion on the Important time that must Necessarily engage the Attention of the Father of this Riseing and Great Empire; Yet Emboldened by that generous and Unreserved Conduct which have ever been your distinguished Characterestic, Induce me to Implore your Attention and relate some Circumstances Which can by you be removed for my relief.
In the Month of November last I was intrusted with the Command of a Sloop from Nantucket to this port with a Cargo very Unproductive of Sources to either the Revenue or the Merchant as the Whole Amount did exceed  pounds, I therefore Submit it to your Excellency to Judge Whether any appearance of fraud Could arise in my Conduct as I was no ways Interested in either Vessel or Cargo only by a Gratuity of Sixteen Dollars per Month, The owner of both Vessel and Cargo Was on board during the passage and the Cargo was Laid in previous to my taking the Charge, I could therefore only report my Arrival Which I did as in Conscience I could not Swear to the Manifest bei⟨ng a⟩ Just one—that together with the Vessel being under Measurement Originated the proceedings Which afterwards followed that of Confineing our persons Until Trial Which we both had at a District Court and was thereby Sentenced to pay a fine of Fourhundred Dollars, Which my distressed Circumstances will not admit of having been in Confinement these Nine Month⟨s⟩ Without any relief for myself or family as their Subsistence depends on my Labour, I made application some time ago by petition to Congress praying a remission of fine Which petition was recommended by the Court and Jury and Several other respectable Citizens but did not Succeed in obtaining my Wish owing as I suspect to my petition not being presented—I hope you will be pleased to Consider my Youth and Inexperience and grant me some relief as I am a Natural born Subject of the United States and your Signifying your Wish to Judge Hopkinson

for my Liberation for Which Act of your humanity, Shall ever have the prayers of self and family.

Shubael Swain

